                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 STATESBORO DIVISION


    DEMARQUISE MCGHEE,

                  Plaintiff,                                       CIVIL ACTION NO.: 6:19-cv-18

          v.

    A. NELSON; ROBERT TOOLE; STAN
    SHEPARD; and JOHN DEAL,

                  Defendants.


      ORDER AND MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        Plaintiff, who is currently housed at Georgia State Prison in Reidsville, Georgia, filed a

42 U.S.C. § 1983 cause of action to contest certain conditions of his confinement. Doc. 1.

Plaintiff also filed a Motion for Leave to Proceed in Forma Pauperis. Doc. 2. For the reasons

which follow, I DENY Plaintiff’s Motion for Leave to Proceed in Forma Pauperis. For these

same reasons, I RECOMMEND the Court DISMISS without prejudice Plaintiff’s Complaint,

DIRECT the Clerk of Court to CLOSE this case and enter the appropriate judgment of

dismissal, and DENY Plaintiff leave to proceed in forma pauperis on appeal. 1


1
          A “district court can only dismiss an action on its own motion as long as the procedure employed
is fair. . . . To employ fair procedure, a district court must generally provide the plaintiff with notice of its
intent to dismiss or an opportunity to respond.” Tazoe v. Airbus S.A.S., 631 F.3d 1321, 1336 (11th Cir.
2011) (citations and internal quotations marks omitted). A Magistrate Judge’s Report and
Recommendation provides such notice and opportunity to respond. See Shivers v. Int’l Bhd. of Elec.
Workers Local Union 349, 262 F. App’x 121, 125, 127 (11th Cir. Jan. 8, 2008) (indicating that a party
has notice of a district court’s intent to sua sponte grant summary judgment where a magistrate judge
issues a report recommending the sua sponte granting of summary judgment); Anderson v. Dunbar
Armored, Inc., 678 F. Supp. 2d 1280, 1296 (N.D. Ga. 2009) (noting that the report and recommendation
served as notice that claims would be sua sponte dismissed). This Report and Recommendation
constitutes fair notice to Plaintiff that his suit is barred and due to be dismissed. As indicated below,
Plaintiff will have the opportunity to present his objections to this finding, and the presiding district judge
will conduct a de novo review of properly submitted objections. See 28 U.S.C. § 636(b)(1); Fed. R. Civ.
P. 72; see also Glover v. Williams, No. 1:12-CV-3562-TWT-JFK, 2012 WL 5930633, at *1 (N.D. Ga.
                                          BACKGROUND

        Plaintiff asserts he was placed in segregation upon his arrival at Georgia State Prison due

to his alleged gang affiliation. Doc. 1 at 5. Plaintiff also asserts he was told a few days later he

was going to be placed on phase two of the Tier II program due to this alleged affiliation.

Plaintiff contends he spoke with all Defendants, and they advised him to write a statement

denying any gang affiliation, which Plaintiff did. Id. Nevertheless, Plaintiff states Defendant

Deal told him he would remain on lockdown status until his family stops calling the prison or

Defendant Deal decides otherwise. Id. at 6.

                                    STANDARD OF REVIEW

        Plaintiff seeks to bring this action in forma pauperis under 42 U.S.C. § 1983. Under

28 U.S.C. § 1915(a)(1), the Court may authorize the filing of a civil lawsuit without the

prepayment of fees if the plaintiff submits an affidavit that includes a statement of all his assets

and shows an inability to pay the filing fee and includes a statement of the nature of the action

which shows that he is entitled to redress. Even if the plaintiff proves indigence, the Court must

dismiss the action if it is frivolous, malicious, or fails to state a claim upon which relief may be

granted. 28 U.S.C. §§ 1915(e)(2)(B)(i)–(ii). Additionally, pursuant to 28 U.S.C. § 1915A, the

Court must review a complaint in which a prisoner seeks redress from a governmental entity.

Upon such screening, the Court must dismiss a complaint, or any portion thereof, that is

frivolous, malicious, fails to state a claim upon which relief may be granted, or which seeks

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b).




Oct. 18, 2012) (explaining that magistrate judge’s report and recommendation constituted adequate notice
and petitioner’s opportunity to file objections provided a reasonable opportunity to respond).



                                                   2
        When reviewing a complaint on an application to proceed in forma pauperis, the Court is

guided by the instructions for pleading contained in the Federal Rules of Civil Procedure.

See Fed. R. Civ. P. 8 (“A pleading that states a claim for relief must contain [among other things]

. . . a short and plain statement of the claim showing that the pleader is entitled to relief.”); Fed.

R. Civ. P. 10 (requiring that claims be set forth in numbered paragraphs, each limited to a single

set of circumstances). Further, a claim is frivolous under § 1915(e)(2)(B)(i) “if it is ‘without

arguable merit either in law or fact.’” Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002)

(quoting Bilal v. Driver, 251 F.3d 1346, 1349 (11th Cir. 2001)).

        Whether a complaint fails to state a claim under § 1915(e)(2)(B)(ii) is governed by the

same standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6).

Thompson v. Rundle, 393 F. App’x 675, 678 (11th Cir. 2010). Under that standard, this Court

must determine whether the complaint contains “sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A plaintiff must assert “more

than labels and conclusions, and a formulaic recitation of the elements of a cause of action will

not” suffice. Twombly, 550 U.S. at 555. Section 1915 also “accords judges not only the

authority to dismiss a claim based on an indisputably meritless legal theory, but also the unusual

power to pierce the veil of the complaint’s factual allegations and dismiss those claims whose

factual contentions are clearly baseless.” Bilal, 251 F.3d at 1349 (quoting Neitzke v. Williams,

490 U.S. 319, 327 (1989)).

        In its analysis, the Court will abide by the long-standing principle that the pleadings of

unrepresented parties are held to a less stringent standard than those drafted by attorneys and,

therefore, must be liberally construed. Haines v. Kerner, 404 U.S. 519, 520 (1972); Boxer X v.




                                                   3
Harris, 437 F.3d 1107, 1110 (11th Cir. 2006) (“Pro se pleadings are held to a less stringent

standard than pleadings drafted by attorneys . . . .”) (emphasis omitted) (quoting Hughes v. Lott,

350 F.3d 1157, 1160 (11th Cir. 2003)). However, Plaintiff’s unrepresented status will not excuse

mistakes regarding procedural rules. McNeil v. United States, 508 U.S. 106, 113 (1993) (“We

have never suggested that procedural rules in ordinary civil litigation should be interpreted so as

to excuse mistakes by those who proceed without counsel.”).

                                           DISCUSSION

I.      Dismissal for Abuse of Judicial Process

        The Complaint form directly asks Plaintiff whether he “brought any lawsuits in federal

court which deal with facts other than those involved in this action[]” while he was “incarcerated

or detained in any facility[.]” Doc. 1 at 2. Plaintiff marked the blank next to “no” and answered

each subsequent question with “N/A,” meaning these questions were not applicable. Id. at 2–3.

However, a search of Plaintiff’s litigation history reveals he filed at least one other cause of

action prior to executing his Complaint on March 25, 2019: Compl., McGhee v. Deal, 4:12-cv-

316 (N.D. Ga. Dec. 21, 2012), ECF No. 1.

        As previously stated, § 1915 requires a court to dismiss a prisoner’s action if, at any time,

the court determines that it is frivolous, malicious, fails to state a claim, or seeks relief from an

immune defendant. 28 U.S.C. § 1915(e)(2)(B). Significantly, “[a] finding that the plaintiff

engaged in bad faith litigiousness or manipulative tactics warrants dismissal” under § 1915.

Redmon v. Lake Cty. Sheriff’s Office, 414 F. App’x 221, 225 (11th Cir. 2011) (alteration in

original) (quoting Attwood v. Singletary, 105 F.3d 610, 613 (11th Cir. 1997)). In addition,

Federal Rule of Civil Procedure 11(c) permits a court to impose sanctions, including dismissal,

for “knowingly fil[ing] a pleading that contains false contentions.” Id. at 225–26 (citing Fed. R.




                                                   4
Civ. P. 11(c)). Again, although pro se pleadings are to be construed liberally, “a plaintiff’s pro

se status will not excuse mistakes regarding procedural rules.” Id. at 226.

       Relying on this authority, the Court of Appeals for the Eleventh Circuit has consistently

upheld the dismissal of cases where a pro se prisoner plaintiff has failed to disclose his previous

lawsuits as required on the face of the §1983 complaint form. See, e.g., Redmon, 414 F. App’x

at 226 (pro se prisoner’s nondisclosure of prior litigation in § 1983 complaint amounted to abuse

of judicial process resulting in sanction of dismissal); Shelton v. Rohrs, 406 F. App’x 340, 341

(11th Cir. 2010) (same); Young v. Sec’y Fla. for Dep’t of Corr., 380 F. App’x 939, 941 (11th

Cir. 2010) (same); Hood v. Tompkins, 197 F. App’x 818, 819 (11th Cir. 2006) (same). Even

where the prisoner has later provided an explanation for his lack of candor, the Court has

generally rejected the proffered reason as unpersuasive. See, e.g., Redmon, 414 F. App’x at 226

(“The district court did not abuse its discretion in concluding that Plaintiff’s explanation for his

failure to disclose the Colorado lawsuit—that he misunderstood the form—did not excuse the

misrepresentation and that dismissal was a proper sanction.”); Shelton, 406 F. App’x at 341

(“Even if [the plaintiff] did not have access to his materials, he would have known that he filed

multiple previous lawsuits.”); Young, 380 F. App’x at 941 (finding that not having documents

concerning prior litigation and not being able to pay for copies of same did not absolve prisoner

plaintiff “of the requirement of disclosing, at a minimum, all of the information that was known

to him”); Hood, 197 F. App’x at 819 (“The objections were considered, but the district court was

correct to conclude that to allow [the plaintiff] to then acknowledge what he should have

disclosed earlier would serve to overlook his abuse of the judicial process.”).

       Another district court in this Circuit has explained the importance of this information as

follows:




                                                  5
        [t]he inquiry concerning a prisoner’s prior lawsuits is not a matter of idle curiosity,
        nor is it an effort to raise meaningless obstacles to a prisoner’s access to the courts.
        Rather, the existence of prior litigation initiated by a prisoner is required in order
        for the Court to apply 28 U.S.C. § 1915(g) (the “three strikes rule” applicable to
        prisoners proceeding in forma pauperis). Additionally, it has been the Court’s
        experience that a significant number of prisoner filings raise claims or issues that
        have already been decided adversely to the prisoner in prior litigation. . . .
        Identification of prior litigation frequently enables the Court to dispose of
        successive cases without further expenditure of finite judicial resources.

Brown v. Saintavil, No. 2:14-CV-599-FTM-29, 2014 WL 5780180, at *3 (M.D. Fla. Nov. 5,

2014) (emphasis omitted).

        Plaintiff misrepresented his litigation history in his Complaint. The plain language of the

Complaint form is clear, and Plaintiff failed to answer truthfully. Doc. 1 at 2–3. This Court will

not tolerate such lack of candor, and consequently, the Court should DISMISS without

prejudice this action for Plaintiff’s failure to truthfully disclose his full litigation history, as

required. 2

II.     Leave to Appeal in Forma Pauperis

        The Court should also deny Plaintiff leave to appeal in forma pauperis. 3 Though

Plaintiff has, of course, not yet filed a notice of appeal, it would be appropriate to address these

issues in the Court’s order of dismissal. Fed. R. App. P. 24(a)(3) (trial court may certify that

appeal is not taken in good faith “before or after the notice of appeal is filed”).

        An appeal cannot be taken in forma pauperis if the trial court certifies that the appeal is

not taken in good faith. 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3). Good faith in this

context must be judged by an objective standard. Busch v. County of Volusia, 189 F.R.D. 687,



2
        The Court notes that, in some cases, a dismissal without prejudice can be tantamount to a
dismissal with prejudice. Jenkins v. Hutcheson, 708 F. App’x 647, 648 n.1 (11th Cir. 2018). However, it
does not appear that Plaintiff’s case presents such a situation.
3
        A certificate of appealability is not required in this § 1983 action.


                                                      6
691 (M.D. Fla. 1999). A party does not proceed in good faith when he seeks to advance a

frivolous claim or argument. See Coppedge v. United States, 369 U.S. 438, 445 (1962). A claim

or argument is frivolous when it appears the factual allegations are clearly baseless or the legal

theories are indisputably meritless. Neitzke v. Williams, 490 U.S. 319, 327 (1989); Carroll v.

Gross, 984 F.2d 392, 393 (11th Cir. 1993). An in forma pauperis action is frivolous and not

brought in good faith if it is “without arguable merit either in law or fact.” Napier v. Preslicka,

314 F.3d 528, 531 (11th Cir. 2002); see also Brown v. United States, Nos. 407CV085,

403CR001, 2009 WL 307872, at *1–2 (S.D. Ga. Feb. 9, 2009).

       Based on the above analysis of Plaintiff’s action, there are no non-frivolous issues to

raise on appeal, and an appeal would not be taken in good faith. Thus, the Court should DENY

Plaintiff in forma pauperis status on appeal.

                                          CONCLUSION

       For the reasons set forth above, I RECOMMEND the Court DISMISS without

prejudice Plaintiff’s Complaint, DIRECT the Clerk of Court to CLOSE this case and enter the

appropriate judgment of dismissal, and DENY Plaintiff leave to appeal in forma pauperis. I

DENY Plaintiff’s Motion to Proceed in Forma Pauperis. Doc. 2.

       The Court ORDERS any party seeking to object to this Report and Recommendation to

file specific written objections within 14 days of the date on which this Report and

Recommendation is entered. Any objections asserting that the Magistrate Judge failed to address

any contention raised in the Complaint must also be included. Failure to do so will bar any later

challenge or review of the factual findings or legal conclusions of the Magistrate Judge. See 28

U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140 (1985). A copy of the objections must be

served upon all other parties to the action.




                                                  7
        Upon receipt of Objections meeting the specificity requirement set out above, a United

States District Judge will make a de novo determination of those portions of the report, proposed

findings, or recommendation to which objection is made and may accept, reject, or modify in

whole or in part, the findings or recommendations made by the Magistrate Judge. Objections not

meeting the specificity requirement set out above will not be considered by a District Judge. A

party may not appeal a Magistrate Judge’s report and recommendation directly to the United

States Court of Appeals for the Eleventh Circuit. Appeals may be made only from a final

judgment entered by or at the direction of a District Judge. The Court DIRECTS the Clerk of

Court to serve a copy of this Report and Recommendation upon Plaintiff.

        SO ORDERED and REPORTED and RECOMMENDED, this 25th day of April,

2019.




                                     ____________________________________
                                     BENJAMIN W. CHEESBRO
                                     UNITED STATES MAGISTRATE JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA




                                                8
